 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 1 of 17 PAGEID #: 1388




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 UNITED STATES OF AMERICA,               :
               Plaintiff,
                                               Case No. 3:19-cr-137
        v.                               :
                                               JUDGE WALTER H. RICE
 CRAWFORD BOGLE, et al.,
               Defendants.               :




       DECISION AND ENTRY VACATING JUNE 2, 2020, EVIDENTIARY
       HEARING AND SETTING SUPPLEMENTAL BRIEFING SCHEDULE




       In September of 2019, Crawford Bogle and more than a dozen other

individuals were indicted on numerous drug trafficking charges, in violation of 21

U.S.C. §§841(a)(1) and 846, and charges of using a communication facility, i.e., a

cellular phone, to facilitate drug trafficking offenses, in violation of 21 U.S.C.

§843(b). Doc. #23.

      This matter is currently before the Court on Crawford Bogle’s Motion to

Suppress Wiretap Intercepts, Doc. #198, and his Supplemental Motion to Suppress

Evidence, Doc. #267. Defendants Quentin Robinson and Jujuan Hansbro have,
    Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 2 of 17 PAGEID #: 1389




also, each filed motions to suppress wiretap evidence and the fruits thereof, Docs.

##204, 205. 1

         Before reaching the merits of those motions, the Court must determine

whether an evidentiary hearing is warranted. An evidentiary hearing is currently

scheduled for June 2, 2020. However, for the reasons set forth below, the Court

finds that no evidentiary hearing is needed with respect to the motions to suppress

the wiretap intercepts. Additionally, Bogle has failed to satisfy the requirements

for a Franks hearing with respect to the GPS tracking warrant and the Riverside

Drive warrant. Accordingly, the Court vacates the evidentiary hearing, and will

give the parties the opportunity to file supplemental briefs prior to determining the

merits of Defendants’ motions to suppress the wiretap intercepts and Bogle’s

Supplemental Motion to Suppress Evidence.



I.       Background and Procedural History

         In 2013, Crawford Bogle pled guilty to conspiracy with intent to distribute

controlled substances and was sentenced to 70 months in prison. He began a

five-year term of supervised release on January 12, 2018. In the fall of 2018,

Drug Enforcement Agents launched an investigation after learning from a reliable

confidential source that Bogle and others were distributing fentanyl and




1
  Other Defendants have filed similar motions to suppress. However, given their
expressed intent to plead guilty, their motions will be rendered moot. See Docs.
##182, 192, 194, 196, 200, 201, 202, 208, 215.

                                            2
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 3 of 17 PAGEID #: 1390




methamphetamine in Dayton, Ohio. Numerous controlled buys were made by

undercover agents and confidential informants. The following spring, Bogle and

Pope delivered large amounts of US currency to undercover agents.

       On May 3, 2019, DEA Special Agent Lauren Wagner was granted a warrant

to install a GPS tracking device on a 2004 Chevrolet Silverado that was allegedly

being used by Bogle in furtherance of narcotics trafficking and money laundering.

Doc. #287-1. On May 22, 2019, DEA Special Agent Steve Lucas was granted a

warrant to search 4492 Riverside Drive, Apartment B1, where agents found 901

grams of fentanyl and approximately one kilogram of methamphetamine. Doc.

#287-2.

       The investigation continued. On July 29, 2019, Special Agent Wagner was

granted an order authorizing the interception of wire and electronic

communications for cellular telephone number 937-610-8200, known to be used

by Bogle. The warrant targeted eight interceptees. Case No. 3:19-mc-008. On

September 4, 2019, the United States Attorney applied for an extension of the

wiretap of Bogle’s cellular phone, and for an order authorizing the interception of

communications to and from 937-430-7802, known to be used by Defendant

Savon Pope. This warrant identified additional interceptees. Case No. 3:19-mc-

009.

       On September 12, 2019, Bogle and eighteen others were indicted by the

grand jury. Doc. #23. Arrest warrants were issued. On September 23, 2019, a




                                          3
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 4 of 17 PAGEID #: 1391




search warrant was issued for fourteen other properties, including 22 Siebenthaler

Avenue and 4624 Laurel Avenue. Doc. #287-3.

      Defendants argue that all evidence obtained as a result of the wiretap

intercepts, and all derivative evidence must be suppressed because the

Government failed to show that the wiretaps were necessary. Defendants have

requested an evidentiary hearing on this issue. Docs. ##198, 204, 205. The

Government has filed a response in opposition to Defendants’ requests for a

hearing. Doc. #231.

      In his Supplemental Motion to Suppress, Bogle also argues that all evidence

obtained as a result of the GPS tracking warrant and the search warrants executed

on Riverside Drive, Siebenthaler Avenue and Laurel Avenue must be suppressed

because the warrants failed to establish probable cause. Pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), Bogle requests an evidentiary hearing in

connection with the affidavits submitted in support of the GPS tracking warrant

and the Riverside Drive warrant. Doc. #267. The Government has filed a

response in opposition to Bogle’s motion. Doc. #287.

      For the reasons explained below, the Court finds that no evidentiary hearing

is warranted. The Court will, however, reserve ruling on the merits of the motions

until the parties have been given an opportunity to submit additional briefing,

which shall be limited to the questions of: (1) whether the affidavits submitted in

support of the wiretap warrants established the requisite necessity; and (2)

whether the “four corners” of the affidavits submitted in support of the GPS


                                          4
    Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 5 of 17 PAGEID #: 1392




tracking warrant and the search warrants for Riverside Drive, Siebenthaler Avenue

and Laurel Avenue were sufficient to establish probable cause, or whether the

Leon good-faith exception applies.



II.      Franks v. Delaware

         In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court held that a

defendant may challenge the truthfulness of statements included in an affidavit

submitted in support of a warrant. An evidentiary hearing must be held at the

defendant’s request if the defendant makes a “substantial preliminary showing”

that: (1) “a false statement knowingly and intentionally, or with reckless disregard

for the truth,” was included in the warrant affidavit; 2 and (2) the defective

statement is “necessary to the finding of probable cause.” Id. at 155-56. Warrant

affidavits are presumed to be valid, and allegations that they contain deliberately

false or misleading statements or statements made with reckless disregard for the

truth “must be accompanied by an offer of proof.” Id. at 171. The defendant

must identify the specific portions of the affidavit alleged to be defective and

include a statement of supporting reasons. In addition, “[a]ffidavits or sworn or




2
   A statement is made “with reckless disregard for the truth” when, viewing all
the evidence, “the affiant in fact entertained serious doubts as to the truth of the
affidavits or had obvious reasons to doubt the accuracy of the information
contained therein.” United States v. Cican, 63 F. App’x 832, 835-36 (6th Cir.
2003).

                                          5
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 6 of 17 PAGEID #: 1393




otherwise reliable statements of witnesses should be furnished, or their absence

satisfactorily explained.” Id.

       If an evidentiary hearing is warranted and if, at that hearing, the defendant

establishes the allegation of perjury or reckless disregard by a preponderance of the

evidence “and, with the affidavit's false material set to one side, the affidavit's

remaining content is insufficient to establish probable cause, the search warrant

must be voided and the fruits of the search excluded to the same extent as if

probable cause was lacking on the face of the affidavit.” Id. at 156.



III.   Motion to Suppress Wiretap Intercepts (Docs. ##198, 204, 205)

       Defendants have requested an evidentiary hearing on their motions to

suppress evidence obtained from the wiretap intercepts that occurred in

connection with the warrants that were issued on July 29, 2019, and September

4, 2019.

       The procedures for applying for an order authorizing interception of wire,

oral, or electronic communications are set forth in 18 U.S.C. § 2518. Given the

intrusive nature of wiretapping compared to other investigative techniques, the

Government must show that “normal investigative procedures have been tried and

failed or reasonably appear to be unlikely to succeed if tried or to be too

dangerous.” 18 U.S.C. § 2518(3)(c).

       If the communication was unlawfully intercepted, or the order of

authorization under which it was intercepted is insufficient on its face, or the


                                           6
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 7 of 17 PAGEID #: 1394




interception was not made in conformity with the order of authorization, an

aggrieved person may move to suppress the contents of the communication. 18

U.S.C. § 2518(10)(a). If a violation is found, neither the contents of the

communications nor evidence derived therefrom can be used at trial. 18 U.S.C.

§ 2515.

      The Government properly notes that Defendants, in their motions to

suppress, do not allege that the affidavits submitted in support of the wiretap

applications contain any false statements or material omissions. Defendants

simply argue that the facts alleged in the affidavits are insufficient to establish the

requisite “necessity” under § 2518(3)(c).

      Given the circumstances presented here, the Court agrees with the

Government that there is no need for an evidentiary hearing. United States v.

Stewart, 306 F.3d 295 (6th Cir. 2002), is instructive in this regard. In Stewart,

the defendants moved to suppress the wiretap evidence and requested an

evidentiary hearing. The district court denied the motion without a hearing.

      On appeal, citing Franks v. Delaware, 438 U.S. at 155-56, defendants

argued that the district court erred in denying their request for a hearing. The

Sixth Circuit noted that defendants had not submitted any evidence that the

affidavit submitted in support of the wiretap warrant contained any false

statements or statements made with reckless disregard for the truth. Rather,

defendants simply argued that the wiretap was not necessary given that other law

enforcement techniques had been successful. Stewart, 308 F.3d at 305. The


                                            7
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 8 of 17 PAGEID #: 1395




Sixth Circuit concluded that, given the nature of defendants’ arguments, the

district court did not err in declining to hold a Franks hearing. Id. at 306.

       This case is analogous to Stewart. Defendants do not allege that the

affidavits contain any false statements or statements made with a reckless

disregard as to their truth, or submit any evidence to support a substantial

preliminary showing of the same. The relevant issue—whether the affidavits

contained sufficient information to establish the requisite “necessity” for the

wiretaps—may be resolved without an evidentiary hearing. See also United States

v. Heilman, 377 F. App'x 157, 184 (3d Cir. 2010) ("We have never recognized a

necessity hearing, separate from a Franks hearing, to assess whether a wiretap

affidavit contained factual misstatements or omissions material to a necessity

finding.").

       Accordingly, the Court finds that Defendants have failed to establish that an

evidentiary hearing on the motions to suppress the wiretap intercepts is warranted.

The Court will reserve ruling on the merits of the motions until the parties have had

the opportunity to submit additional briefing on the pending motions limited to the

question of whether the “four corners” of the affidavits submitted in support of the

wiretap warrants are sufficient to establish the requisite necessity under 18 U.S.C.

§ 2518(3)(c).




                                           8
 Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 9 of 17 PAGEID #: 1396




IV.   Supplemental Motion to Suppress Evidence (Doc. #267)

      As previously noted, Defendant Crawford Bogle has moved to suppress all

evidence and statements derived from the execution of: (1) the GPS tracking

warrant for the Silverado; (2) the search warrant for 4492 Riverside Drive; (3) the

search warrant for 22 Siebenthaler Avenue; and (4) the search warrant for 4624

Laurel Avenue.

      Bogle requests a Franks hearing with respect to the affidavits submitted in

support of the GPS tracking warrant, Doc. #287-1, and the search warrant issued

for 4492 Riverside Drive, Doc. #287-2. He maintains that these affidavits each

contain a false statement or a statement made with reckless disregard for the

truth, and that these statements are necessary for the probable cause finding. He

has submitted no affidavits in support of his argument and attaches no offer of

proof. With respect to the GPS tracking warrant, Bogle cites to a Dayton Drug

Enforcement Investigation Report. Although Bogle failed to provide the Court with

a copy of that document, the Government attached a copy to its response brief,

Doc. #287-4.

      For the reasons set forth below, the Court finds that Crawford Bogle has

failed to make the requisite “substantial preliminary showing” required by Franks.

Accordingly, the Court denies his request for an evidentiary hearing.

      A.     GPS Tracking Warrant

      In paragraph 6 of her affidavit in support of the GPS tracking warrant for the

Silverado, Special Agent Lauren Wagner stated as follows: “In fall of 2018,


                                         9
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 10 of 17 PAGEID #: 1397




members of the Dayton Police Department conducted several purchases of small

quantities of narcotics, with the utilization of a confidential source, from BOGLE.”

Doc. #287-1, PageID#1271 (emphasis added). Bogle contends that this is the only

statement in the affidavit that links him to a specific sale of narcotics. He denies

that the confidential informant purchased narcotics “from” him, and argues that

Wagner’s statement was made with a reckless disregard for the truth.

      Bogle submits no affidavits in support of this argument. He cites only to

facts contained in a Dayton Drug Enforcement Investigation Report, Doc. #287-4,

PageID##1377-79. That report indicates that agents used a confidential informant

to purchase narcotics on five dates in the fall of 2018. Each time, the confidential

informant spoke to an unidentified individual via telephone, and then engaged in a

hand-to-hand drug transaction, also with an unidentified individual. Although the

telephone number used by the confidential informant for each of the transactions

was registered to Bogle, the confidential informant never identified Bogle as the

person he or she spoke to on the phone, or as the person who delivered the

narcotics. Moreover, the confidential informant’s physical descriptions of the

individuals who did deliver the narcotics on some of those occasions do not match

Bogle’s physical description.

      Bogle maintains that Agent Wagner’s omission of these facts from her

affidavit represents an effort to mislead the judicial officer, or at least a reckless

disregard of the fact that such omissions could be misleading.




                                           10
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 11 of 17 PAGEID #: 1398




      The Court finds that Bogle has not made a substantial preliminary showing

that Agent Wagner’s statement—that the confidential informant purchased

narcotics “from Bogle”—was false or made with reckless disregard for the truth.

Notably, the investigative report also indicates that, in September of 2018, a

confidential informant told agents that “Project Pat,” who drove a white Chevy

SUV, and used the phone number 937-610-8200, was selling crack cocaine at 21

Valleyview Drive. Agents knew that this phone number was registered to

Crawford Bogle, and that Bogle drove a White Chevy Tahoe, which was observed

at the Valleyview address. In addition, the confidential informant was able to

identify a photograph of Crawford Bogle as the drug dealer known as “Project

Pat.” Doc. #287-4, PageID##1377-79.

      Regardless of whether Bogle personally answered the phone calls or

personally delivered the drugs, the fact remains that, as Bogle himself concedes,

the cell phone number used by the confidential source to initiate the drug

transactions was registered to Bogle. Moreover, the confidential informant knew

Bogle as “Project Pat” and knew that he was selling drugs from the house on

Valleyview Drive. In addition, agents observed the SUV, which was registered to

Bogle, at that address. Viewing the investigative report as a whole, it can

reasonably be inferred that Bogle was, in fact, the person behind each of the drug

transactions.

      Bogle has failed to make a substantial preliminary showing that Agent

Wagner’s statement was knowingly false or was made with reckless disregard for


                                         11
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 12 of 17 PAGEID #: 1399




the truth. Moreover, even if Bogle had made a such a showing, he has failed to

make a substantial preliminary showing that this statement was necessary to a

finding that probable cause existed to issue a tracking warrant for the Silverado.

      Agent Wagner’s affidavit indicates that she was aware that Bogle had a

prior drug trafficking conviction, was currently on supervised release, and was

distributing fentanyl and methamphetamine in Dayton. The affidavit further

indicates that Bogle was observed in April of 2019, driving to a designated

meeting location in the Chevy Silverado, exiting the vehicle, and placing a plastic

bag containing approximately $30,000 in cash into a trash can to be picked up by

an undercover police detective. Bogle was also observed in the Silverado on

numerous other occasions. Agent Wagner stated that, based on her training and

experience, drug traffickers often generate large amounts of cash, and that

vehicles are often used to conceal, transport and distribute narcotics and the cash

proceeds. She averred that, based on the foregoing, probable cause exists to

believe that Bogle is using the Silverado for illegal drug trafficking, and that

tracking the movement of this vehicle could lead to information about his

associates and locations where controlled substances or drug proceeds may be

sold or stored. Doc. #287-1, PageID##1271-73.

       Viewing Agent Wagner’s affidavit as a whole, the Court finds that Bogle

has not made a substantial preliminary showing that the statement at issue—that

the confidential informant purchased drugs “from Bogle”—was necessary to a




                                           12
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 13 of 17 PAGEID #: 1400




finding of probable cause. Given the foregoing, Bogle is not entitled to a Franks

hearing in connection with the GPS tracking warrant.

      B.     Riverside Drive Warrant

      Paragraph 4 of “Facts Supporting Probable Cause” portion of the affidavit

submitted by Special Agent Steve Lucas in support of the search warrant for 4492

Riverside Drive, Apartment B1, reads as follows:

      In January 2019, the DEA Dayton Office seized a suspicious FedEx
      package sent from Dayton to Arizona. (It should be noted that, during
      the aforementioned debriefing of CS-1, CS-1 reported that CS-1 had
      overheard POPE discuss a source of supply for methamphetamine in
      Arizona). The package, which was opened pursuant to a search
      warrant, contained $25,000 in US Currency. The cell phone number
      associated with the package was later linked to a second cellular
      telephone number—namely, 937-610-8200. As detailed below, 937-
      610-8200 is commonly used by BOGLE. Based on my training and
      experience, the information from CS-1, as well as the links between
      the cellular telephone numbers, I believe that this money represented
      drug proceeds BOGLE intended to send to his source of supply in
      Arizona.

Doc. #287-2, PageID##1281-82 (emphasis added).

      Bogle argues that the italicized statement implies that there was a direct link

between his phone number and the phone number associated with the package of

currency. In fact, the only “link” is that a third party exchanged calls, on the same

day, with both the caller whose number was associated with the package and with

Bogle. Bogle suggests that is was false and misleading for Agent Lucas to imply

that there was a direct link.

      Assuming arguendo that this constitutes a substantial preliminary showing

that Agent Lucas knowingly and intentionally made a false statement, or made this


                                         13
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 14 of 17 PAGEID #: 1401




statement with a reckless disregard for the truth, Bogle has still failed to make a

substantial preliminary showing that this statement was necessary for a finding of

probable cause to search the Riverside Apartment.

      Agent Lucas’s affidavit indicates that, as early as the fall of 2018, he

learned from a reliable confidential source that Savon Pope, Crawford Bogle,

Quentin Robinson and Storm Otey were working together to distribute large

quantities of fentanyl and other narcotics in Dayton. Lucas knew that Bogle had a

prior conviction for drug trafficking and was on supervised release. He also knew

that Robinson and Otey had prior drug trafficking convictions. Doc. #287-2,

PageID#1281.

      In addition to the January, 2019, delivery of $25,000 in cash detailed in

paragraph 4 of the affidavit, Lucas stated that, in February of 2019, agents made

controlled purchases of methamphetamine from Otey, who had been in contact

with cell phones belonging to Bogle and Pope. Also in February of 2019, Bogle

rented a vehicle that was used to deliver one pound of methamphetamine to a

person from Kentucky. Id. at PageID##1282-83. In March of 2019, Pope used

drug proceeds to purchase a vehicle from another known drug trafficker, and used

that vehicle to deliver over $100,000 in US currency to an undercover agent. Id.

      In April of 2019, a cooperating source was asked by a Mexican-based drug

trafficking organization to collect $30,000 in drug proceeds from Dayton and drive

them to Arizona. The cooperating source was given Bogle’s cell phone number as

the contact number in Dayton. An undercover agent set up the controlled delivery,


                                          14
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 15 of 17 PAGEID #: 1402




met with Bogle and took receipt of the cash. Bogle then drove to 4494 Riverside

Drive and entered the apartment building. Bogle had been observed there before.

A utility subpoena was used to identify a tenant whose cell phone was in frequent

contact with Bogle’s cell phone. Agent Lucas stated that he believed that Bogle

was using this tenant’s apartment to store drugs and drug proceeds. Id. at

PageID##1283-84.

      Later in April of 2019, immediately after Pope arranged for Robinson to

deliver over $100,000 in drug proceeds to an undercover agent, the agent gave

Robinson a device containing a court-authorized GPS. Robinson was to give that

device to Pope. The device then appeared to travel to the same Riverside Drive

apartment. Based on this information, Agent Lucas stated that he believed that

Pope also had access to that apartment. Id. at PageID#1285. In May of 2019, a

reliable source who worked for Bogle told agents that the Riverside Drive

apartment was used by Bogle to store drugs and firearms. On May 20, 2019,

agents observed Bogle and one of his associates engage in a suspected hand-to-

hand transaction at the Riverside Drive apartment complex. Id. at PageID##1285-

86.

      Based on the foregoing, the Court finds that Bogle has not made a

substantial preliminary showing that the statement at issue—implying that there

was a direct link between Bogle’s cell phone and the cell phone of the individual

who sent the package of currency from Arizona—was necessary to a finding of

probable cause to believe that evidence of drug trafficking crimes would be found


                                         15
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 16 of 17 PAGEID #: 1403




at the Riverside Drive apartment. Accordingly, the Court concludes that Bogle is

not entitled to a Franks hearing in connection with the Riverside Drive search

warrant.



III.   Conclusion

       For the reasons set forth above, the Court concludes that an evidentiary

hearing is not warranted in connection with Defendants’ motions to suppress

wiretap intercepts, Docs. ##198, 204, 205. Neither has Defendant Crawford

Bogle made a showing sufficient to warrant a Franks hearing on his Supplemental

Motion to Suppress Evidence, Doc. #267. Accordingly, the Court VACATES the

evidentiary hearing currently scheduled for June 2, 2020.

       All matters addressed in Defendants’ motions to suppress the wiretap

intercepts and in Bogle’s Supplemental Motion to Suppress Evidence will be

decided on the briefs. Twenty-one (21) days from the date of this Decision and

Entry, the parties shall submit supplemental briefs, which shall be limited to the

questions of: (1) whether the affidavits submitted in support of the wiretap

warrants established the requisite necessity; and (2) whether the “four corners” of

the affidavits submitted in support of the GPS tracking warrant and the search

warrants for Riverside Drive, Siebenthaler Avenue and Laurel Avenue were

sufficient to establish probable cause, or whether the Leon good-faith exception




                                         16
Case: 3:19-cr-00137-WHR Doc #: 290 Filed: 05/26/20 Page: 17 of 17 PAGEID #: 1404




applies. 3 Simultaneous response briefs shall be submitted 14 days after the

supplemental briefs are filed.




Date: May 26, 2020
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




3
  The Court notes that these issues have already been briefed fairly extensively.
There is no need for the parties to make any duplicative arguments.

                                        17
